UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7534



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-93-168, CA-97-520)


Submitted:   January 15, 1998             Decided:   January 30, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Thomas, Appellant Pro Se. Paul Alexander Weinman, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court order denying his motion

to amend his 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997) motion. We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory
and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
An order denying a motion to amend the complaint is neither a final

order nor an appealable interlocutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal
as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2